DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
Claims 1-6 and 8-22 remain pending in this application.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Parry et al (US Patent Application Publication 2015/0082297 A1) in view of Foley et al. (US Patent Application Publication 2015/0324184 A1, Foley hereinafter) and Sridhara et al (US Patent Application Publication 2014/0237595 A1).
As to claim 9, Parry teaches a method comprising: 
receiving, by a computing device (e.g. mobile device 16), one or more idle state conditions (e.g. conditions including operating condition and a condition for a time in which to download) that indicate an idle device state (e.g. off state) for a class of devices associated with the computing device (see e.g. [0029] - Further nodes may also be provided, such as a state node 60 that contains a value indicating the current state of the mobile device 16 with respect to a particular firmware update and an extension node 62 that supports vendor-specific extensions, [0031] - The FUMO may further include one or more child nodes of the custom node 64 to indicate metadata 68 that expresses at least one condition that the mobile device 16 must meet in order to download one or more of the plurality of update files. Conditions can specify any combination of one or more of a time at which to download one or more of the plurality of update files indicated by nodes 52, 58, 66, a type of wireless service over which to download one or more of the plurality of update files, a maximum amount of data to download over a specified type of wireless service, an order in which to download the plurality of update files, and an operating condition of a vehicle in which the mobile device 16 is disposed), [0036] – a condition for an operating condition of a vehicle in which the mobile device 16 is disposed can indicate operating conditions such as vehicle speed, vehicle state (e.g., engine on, engine off, plugged in to external electrical power, etc.) and [0054]- The update server 26, 28 can further provide, at 112, metadata to at least one node of the FUMO. Such metadata can indicate conditions for downloading and installing update files) and an over the air (OTA) update of a firmware of the computing device (see e.g. [0022] - Update servers 26, 28 are connected to the network 12 and configured to provide firmware updates to the mobile devices 16. Such updates may be developed and generated by the manufacturer, vendor, or deployer of the mobile devices 16 and made accessible to the update servers 26, 28 for distribution to the mobile devices 16), wherein the OTA update is to be applied by the computing device responsive to detecting the idle device state of the computing device (see e.g. [0023] - Servers 30, 32, 34 forming a content distribution network may be connected to the network 12 and configured to receive update files from the update servers 26, 28. The CDN servers 30, 32, 34 are accessible to the mobile devices 16 via the network 12, so that the mobile devices 16 can download update files stored on the CDN servers 30, 32, 34) and [0029] - Further nodes may also be provided, such as a state node 60 that contains a value indicating the current state of the mobile device 16 with respect to a particular firmware update and an extension node 62 that supports vendor-specific extensions),
identifying a first device state of the computing device (see e.g. [0031] - The FUMO may further include one or more child nodes of the custom node 64 to indicate metadata 68 that expresses at least one condition that the mobile device 16 must meet in order to download one or more of the plurality of update files),
determining whether the first device state of the computing device satisfies the one or more idle state conditions associated with applying the OTA update of the firmware to the computing device (see e.g. [0056] - The mobile device 16 evaluates any conditions expressed by the metadata, at 116, to determine whether the mobile device 16 or its environment (e.g., a vehicle hosting the mobile device) meets or violates the conditions represented by the metadata; and 
responsive to determining that the first device state of the computing device satisfies the one or more idle state conditions, applying, by the computing device, the OTA update of the firmware to the computing device (See e.g. [0057] - As the conditions permit, the mobile device 16 requests, at 118, update files from the various different update file locations indicated by the FUMO and [0058] -the mobile device 16 can effect the update by using the downloaded update files to update its firmware, at 122).

Parry does not specifically teach receiving, by a computing device, one or more idle state conditions and an update of a firmware of the computing device. 

In an analogous art of updating software/firmware, however, Foley teaches receiving, by a computing device (e.g. client computer), one or more idle state conditions and an update of a firmware (e.g. software update patch) of the computing device (see Fig.1 and associated text, e.g. [0002] - downloading a self-contained executable to data storage of a client computer; The self-contained executable may comprise at least: (i) a software update patch for updating pre-existing software on the client computer (ii) an updater package associated with the software update patch, wherein the updater package includes at least one predetermined required computer state condition; and (iii) a package processing engine) and  [0043] - a self-contained executable (100) may be downloaded, via the network (400), from the host computer (200) to at least some of the plurality of client computers (300.sub.i through 300.sub.x), such as all of the client computers (300.sub.i through 300.sub.x); execution of the self-contained executable (100) may include activating the package processing engine (120), reading at least one predetermined required computer state condition of the first updater package (116.sub.i), investigating a state of the first client computer (300.sub.i) and determining whether the state of the client computer matches the at least one predetermined required computer state condition).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Parry to incorporate/implement the limitations as taught by Foley in order to provide a more efficient method of updating device software.

Parry in view of Foley does not specifically teach using a trained machine learning model executed by the computing device.

In an analogous art, however, Sridhara teaches using a trained machine learning model executed by the computing device that enables the device to monitor the device’s current state/configuration (see Fig.2 and associated text, e.g. [0044]- a server may be configured to receive identifying information from a mobile computing device (i.e., information describing the capabilities, functionality, features, configuration, current state, settings, and/or parameters of the device) and may train such cloud data based on the received identifying information to produce a device-specific lean classifier that includes the features that are specifically relevant to that mobile computing device and that device's current state. The mobile computing device may then use the lean classifier model to perform real-time behavior monitoring and analysis operations, [0050] - the server may use behavior modeling and machine learning techniques to intelligently and dynamically generate the lean classifier models so that they account for capabilities, states, and other device-specific features of that mobile computing device (e.g., features relevant to the mobile computing device configuration, functionality, current state, connected/included hardware, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Parry in view of Foley to incorporate/implement the limitations as taught by Sridhara in order to provide a more efficient method of identifying and managing conditions/behaviors of devices for the purpose of improving performance. 

As to claim 10, Parry also teaches wherein the first device state of the computing device is identified at a first time, the method further comprising: determining that a second device state of the computing device does not satisfy the one or more idle state conditions at a second time that occurs before the first time waiting for expiration of a time interval before identifying the first device state at the first time (see e.g. [0056] - The mobile device 16 evaluates any conditions expressed by the metadata, at 116, to determine whether the mobile device 16 or its environment (e.g., a vehicle hosting the mobile device) meets or violates the conditions represented by the metadata. The mobile device 16 can be configured to repeat evaluation of the conditions until the update is complete. For example, if a condition stipulates that a particular update file can only be downloaded over a Wi-Fi or 4G bearer, then the mobile device 16 repeatedly evaluates whether or not such a bearer is available until the particular update file has been successfully downloaded. The type of repetition for evaluation of conditions can be any suitable type, such as periodic, periodic with back off, trigger based (e.g., a listener detects when bearers change and in response evaluates conditions), and similar).

As to claim 11, Parry also teaches receiving the time interval from the WAN accessible service (e.g. update server, see e.g. [0054] - The update server 26, 28 can further provide, at 112, metadata to at least one node of the FUMO. Such metadata can indicate conditions for downloading and installing update files and [0056] - The mobile device 16 can be configured to repeat evaluation of the conditions until the update is complete; The type of repetition for evaluation of conditions can be any suitable type, such as periodic, periodic with back off, trigger based (e.g., a listener detects when bearers change and in response evaluates conditions), and similar).

As to claim 13, Parry also teaches wherein applying the OTA update further comprises saving the first device state of the computing device to a saved state, (see e.g. [0055] - After the FUMO has been configured with file location data and any metadata, a command, at 114, can be sent from the server 26, 28 to the mobile device 16 to begin downloading of update files), determining a completion status of the OTA update of the firmware (see e.g. [0056] - The mobile device 16 can be configured to repeat evaluation of the conditions until the update is complete) and sending to the WAN accessible service a notification that indicates the completion status of the OTA update of the firmware for the computing device (see e.g.  [0058] - during the update process, the mobile device 16 may send FUMO status updates to the server 26, 28).
 
As to claim 17, Parry also teaches wherein the one or more idle state conditions comprise at least one of a time period, [a device activity level, a device communication port status, a device component status, or a device embedded system status] (see e.g. [0031] - Conditions can specify any combination of one or more of a time at which to download one or more of the plurality of update files indicated by nodes 52, 58, 66).

As to claim 18, Parry also teaches wherein the computing device is an internet of things (IoT) device comprising an embedded system (see e.g. [0021] -The mobile devices 16 may be various types of smartphones, cellular telephones, tablet computers, vehicle in-dash computers, and similar electronic communication devices that spend a significant amount of time operating from battery power and communicating wirelessly).

As to claim 19, Parry also teaches storing the OTA update of the firmware in a memory of the computing device (See e.g. [0058] - the mobile device 16 can effect the update by using the downloaded update files to update its firmware) and [0065] - The memory 724 can further store a DM client 730 for implementing the techniques described herein to update the firmware (e.g., programs and/or data 726) of the user device 704).

As to claim 21, the limitations of claim 21 are substantially similar to the limitations of
claim 9, and therefore is rejected for the reasons stated above.

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parry in view of Foley and Sridhara, as applied to claim 10 above, and further in view of Zhang et al. (US Patent 10,841,791 B1).

As to claim 12, Parry in view of Foley teaches the limitations of claim 10, but does not specifically teach analyzing historical activity information stored on the computing device to identify one or more time periods of activity for the computing device; and determining the time interval in view of the one or more time periods of activity.
In an analogous art of updating software/firmware, however, Zhang teaches analyzing historical activity information stored on the computing device to identify one or more time periods of activity for the computing device and determining the time interval in view of the one or more time periods of activity (see Fig.5 and associated text e.g. col 12 lines 52-67: FOTA server 150 may monitor an activity pattern of UE 110 to determine at which times UE 110 is reachable. For example, UE 110 may be offline (e.g., in a power saving mode) for large periods of time and unable to receive a FOTA update during these periods of time. In addition, UE 110 may be online and active (i.e., transmitting data) during particular time periods. UE 110 may further be online and idle during certain time periods. By monitoring an activity pattern of UE 110, FOTA server 150 may be able to learn and predict at what times UE 110 may be able to receive and download a firmware package (i.e., when UE 110 is online) and install the firmware package without disrupting normal operations (i.e., when UE 110 is online and idle) and col. 16 lines 45-50:- Once the FOTA update has been successfully downloaded on UEs 110, installation of the firmware update on UEs 110 may be scheduled (block 650). Based on the profiles of UEs 110, FOTA server 150 may schedule the firmware update to be installed on UEs 110 during time periods that cause the least service interruption to UEs 110. Ideally, installation of the update may be scheduled for a time period when UEs 110 are idle and online).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Parry in view of Foley to incorporate/implement the limitations as taught by Zhang in order to provide a more efficient method of upgrading a device while minimizing disruption and maintain customer satisfaction.

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Parry in view of Foley and Sridhara, as applied to claim 13 above, and further in view of Noto et al. (US Patent Application Publication 2018/0067738 A1).
As to claim 14, Parry in view of Foley and Sridhara teaches the limitations of claim 13, but does not specifically teach detecting a failure to apply the OTA update of the firmware, restoring the first device state of the computing device to the saved state, identifying a device state condition that caused the failure; determining that the device state condition that cause the failure has ceased and reapplying the OTA update of the firmware. 
In an analogous art of updating code, however,  Noto teaches detecting a failure to apply the update of the firmware, restoring the first device state of the computing device (e.g. industrial asset) to the saved state, identifying a device state condition that caused the failure, determining that the device state condition that cause the failure has ceased and reapplying the OTA update of the firmware (see Fig.3 and associated text, e.g. [0041] - At step 320, the approach determines whether all local environmental conditions are valid for the proposed update. If all of the local environmental conditions are not valid, the approach 200 proceeds to step 322, where the RDSS waits a predetermined period until returning to step 318 and [0042] - If the local environmental conditions are valid for the proposed update, the approach proceeds to step 324, where the RDSS attempts to install the update. At step 326, the RDSS notifies the engineer or publisher of the status of the update. At step 328, it is determined whether the update succeeded. If the update did not succeed, the approach returns to step 318. If the update did succeed, the approach 200 proceeds to step 330, where the pending update is removed from the queue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Parry in view of Foley and Sridhara to incorporate/implement the limitations as taught by Noto in order to provide a more efficient method of deploying code updates that would increase user satisfaction.

8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Parry in view of Foley and Sridhara, as applied to claim 9 above, and further in view of Kim et al. (US Patent Application Publication 2014/0304700 A1).
As to claim 15, Parry in view of Foley and Sridhara teaches wherein the one or more idle state conditions are associated with an expiration time period, the method further comprising responsive to determining that the first device state of the computing device does not satisfy the one or more idle state conditions, starting a timer that expires at the end of the expiration time period, determining that the timer has expired (see Parry e.g. [0056]), but does not specifically teach identifying a current device state of the computing device and determining that the current device state of the computing device does not satisfy the idle state conditions and applying the OTA update of the firmware to the computing device.
In an analogous art of updating software/firmware, however, Kim teaches identifying a current device state of the computing device and determining that the current device state of the computing device does not satisfy the idle state conditions and applying the OTA update of the firmware to the computing device (see Fig. 10 and associated text, e.g. [0088] - the update controller proceeds to operation 1003 to determine whether a condition based on an update policy is satisfied or not. The update policy is determined based on at least one of regulations provided by the electronic device and setting designated by the user. The update controller determines whether the condition is satisfied or not based on at least one of a priority of a push notification, a priority of an application, and a state of the electronic device. However, if a user instruction to update is input, the update controller determines that the condition is satisfied regardless of the state of the electronic device and the priority and [0090] - if the update condition is satisfied, the update controller transmits the update notification to the market place application such that the update is performed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Parry in view of Foley and Sridhara to incorporate/implement the limitations as taught by Kim in order to provide a more efficient method of updating software of a device.

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Parry in view of Foley and Sridhara, as applied to claim 9 above, and further in view of David et al (US Patent Application Publication 2020/0174779 A1).
As to claim 16, Parry in view of Foley and Sridhara teaches wherein the one or more idle state conditions are associated with an expiration time period, the method further comprising responsive to determining that the first device state of the computing device does not satisfy the one or more idle state conditions, starting a timer that expires at the end of the expiration time period, determining that the timer has expired, identifying a current device state of the computing device, and determining that the current device state of the computing device does not satisfy the idle state conditions (see Parry: [0056]), but does not specifically teach deleting the OTA update of the firmware from the memory of the computing device; and sending a notification to the WAN accessible service to indicate that the OTA update of the firmware has failed.
In an analogous art of updating software/firmware, however, David teaches deleting the OTA update of the firmware from a memory of the computing device and sending, to a wide area network (WAN) accessible service (e.g. remote computer system), a notification to indicate that the OTA update of the firmware has failed (see Fig. 4,408 and associated text, e.g.  [0058] - At block 406, the OTA updater device 108 determines whether any errors or interruptions have occurred during the installation process ; If the installation of the update fails or is interrupted, the installation may be retried at block 408 (e.g., up to a specified number of attempts, such as 5 attempts). If the installation cannot be completed successfully (e.g., if a specified number of attempts has been reached without success, or if a user has canceled the update process), the method proceeds to block 409, where the OTA updater device cancels installation of the software update and [0059]- the vehicle computer system may send a notification to a remote computer system, instruct the operator to call a service center, or take some other action
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Parry in view of Foley and Sridhara to incorporate/implement the limitations as taught by David in order to provide a more efficient method of providing over the air updates to various devices.

10.	Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Parry in view of Foley, as applied to claims 9 and 21 above, and further in view of Cardamore (US Patent Application Publication 2015/0193223 A1).
As to claim 20, Parry in view of Foley and Sridhara teaches retrieving the one or more idle state conditions from the and storing the OTA update and the one or more idle state conditions in a memory of the computing device (see Parry e.g. [0052] and [0058], but does not specifically teach a WAN accessible service, receiving a notification from a WAN accessible service that indicates that the OTA update of the firmware is available for the computing device or retrieving the OTA update from the WAN accessible service.
In an analogous art of updating software/firmware, however, Cardamore teaches a WAN accessible service (e.g. service delivery platform, see e.g. [0017] - The service delivery platform 102 may be implemented using a network accessible server based (a.k.a. cloud-based) architecture), receiving a notification from a WAN accessible service that indicates that the OTA update of the firmware is available for the computing device (See e.g. [0029] - The software update manager 114 may communicate with each of the one or more targeted devices indicating that a software update is available and retrieving the OTA update from the WAN accessible service (see e.g. [0029] - Each of the one or more software update files 120 may be sent from the service delivery platform 102 or downloaded from the service delivery platform 102 by each of the one or more targeted devices.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Parry in view of Foley and Sridhara to incorporate/implement the limitations as taught by Cardamore in order to provide a more efficient method of distributing software updates while minimizing system resources.
As to claim 22, Parry in view of Foley and Sridhara teaches a server computing device a second memory and a second processing device operatively coupled to the second memory (e.g. update server 26, see e.g. [0064]), determine one or more second idle state conditions that indicate a second idle device state for a second class of devices associated with the set of candidate devices, (see e.g. [0029], [0031], [0041] and [0054]) and providing the one or more second idle state conditions to the selected candidate device to cause the candidate device to monitor for the second idle state conditions before applying the second firmware update (see Parry e.g. [0055] and [0056]), but does not specifically teach the processing device to execute a WAN accessible service to receive a second firmware update for a plurality of devices, wherein the second firmware update is to be provided to the plurality of devices by a second over the air (OTA) update, identify, using a selection criteria, a set of candidate devices from the plurality of devices to receive the second OTA update, wherein the selection criteria comprises one or more device attributes or selecting a candidate device from the set of candidate devices to receive the second firmware update.
In an analogous art of updating software/firmware, however, Cardamore teaches the processing device to execute a WAN accessible service (e.g. service delivery platform 102, see e.g. [0017] - The service delivery platform 102 may be implemented using a network accessible server based (a.k.a. cloud-based) architecture, [0018] -The service delivery platform 102 may be located in a network environment 124 such as, for example, a public network (e.g. the Internet, a.k.a. the World Wide Web), a private network (e.g. a corporate intranet), a virtual private network (VPN) or a combination of one or more of these and [0034]), to receive a second firmware update for a plurality of devices (see e.g. [0024] - The software update file storage 118 may receive the software update files 120 from the device update controller 104), wherein the firmware update is to be provided to the plurality of devices by an over the air (OTA) update (See e.g. [0026] - The software update manager 114 may be triggered to perform the distributed software update when the device update controller 104 communicates the software update configuration 116 and the associated software update files 120, identify, using a selection criteria, a set of candidate devices from the plurality of devices to receive the second OTA update (see e.g. [0025]- Each software update configuration 116 may be used to determine which of the one or more software update files 120 may be applied to each of one or more devices 106 and/or one or more computing components 108. The determined one or more devices 106 and/or one or more computing components 108 are included in the candidate device list 124. The software update configuration 116 may further be used to determine which of the one or more software update files 120 may be applied to a combination of each of the one or more devices 106 and the one or more computing components 108 based on associated version information and [0026] - The software update manager 114 may determine a candidate device list 124, that includes devices 106 and/or computing components 108 targeted to receive the software update, utilizing the software update configuration 116 and version information contained in the one or more device states 110, wherein the selection criteria comprises one or more device attributes (see e.g. [0025] - Each software update configuration 116 may be used to determine which of the one or more software update files 120 may be applied to each of one or more devices 106 and/or one or more computing components 108; The software update configuration 116 may specify which of the one or more software update files 120 may be applied to a combination of each of the one or more devices 106 and/or the one or more computing components 108 based on other information such as, for example, location and [0026] - The software update configuration 116 may specify that the distributed software update may be applied, for example, to devices of type A 106A. In this example, the software update manager 114 may examine the states 110A of each of the one or more devices of type A 106A one by one to determine which particular devices of the devices of type A 106A should be targeted to receive the software update) and selecting a candidate device (e.g. targeted device) from the set of candidate devices to receive the second firmware update (see e.g. [0029] - The software update manager 114 may communicate with each of the one or more targeted devices indicating that a software update is available).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Parry in view of Foley and Sridhara to incorporate/implement the limitations as taught by Cardamore in order to provide a more efficient method of distributing software updates while minimizing system resources.

11.	Claims 1-3, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cardamore (US Patent Application Publication 2015/0193223 A1) in view of Parry et al (US Patent Application Publication 2015/0082297 A1) and Foley et al. (US Patent Application Publication 2015/0324184 A1, Foley hereinafter) and Sridhara et al (US Patent Application Publication 2014/0237595 A1).
As to claim 1, Cardamore teaches a method comprising:
receiving by a processing device executing a WAN accessible service (e.g. service delivery platform 102, see e.g. [0017] - The service delivery platform 102 may be implemented using a network accessible server based (a.k.a. cloud-based) architecture, [0018] -The service delivery platform 102 may be located in a network environment 124 such as, for example, a public network (e.g. the Internet, a.k.a. the World Wide Web), a private network (e.g. a corporate intranet), a virtual private network (VPN) or a combination of one or more of these and [0034]), a firmware update for a plurality of devices (see e.g. [0024] - The software update file storage 118 may receive the software update files 120 from the device update controller 104), wherein the firmware update is to be provided to the plurality of devices by an over the air (OTA) update), wherein the firmware update is to be provided to the plurality of devices by an over the air (OTA) update (see e.g. [0026] - The software update manager 114 may be triggered to perform the distributed software update when the device update controller 104 communicates the software update configuration 116 and the associated software update files 120), 
identifying, using a selection criteria, a set of candidate devices from the plurality of devices to receive the OTA update (see e.g. [0025]- Each software update configuration 116 may be used to determine which of the one or more software update files 120 may be applied to each of one or more devices 106 and/or one or more computing components 108. The determined one or more devices 106 and/or one or more computing components 108 are included in the candidate device list 124. The software update configuration 116 may further be used to determine which of the one or more software update files 120 may be applied to a combination of each of the one or more devices 106 and the one or more computing components 108 based on associated version information and [0026] - The software update manager 114 may determine a candidate device list 124, that includes devices 106 and/or computing components 108 targeted to receive the software update, utilizing the software update configuration 116 and version information contained in the one or more device states 110, wherein the selection criteria comprises one or more device attributes (see e.g. [0025] - Each software update configuration 116 may be used to determine which of the one or more software update files 120 may be applied to each of one or more devices 106 and/or one or more computing components 108; The software update configuration 116 may specify which of the one or more software update files 120 may be applied to a combination of each of the one or more devices 106 and/or the one or more computing components 108 based on other information such as, for example, location and [0026] - The software update configuration 116 may specify that the distributed software update may be applied, for example, to devices of type A 106A. In this example, the software update manager 114 may examine the states 110A of each of the one or more devices of type A 106A one by one to determine which particular devices of the devices of type A 106A should be targeted to receive the software update) and 
selecting a candidate device (e.g. targeted device) from the set of candidate devices to receive the firmware update (see e.g. [0029] - The software update manager 114 may communicate with each of the one or more targeted devices indicating that a software update is available).

Cardamore does not specifically teach determining, by the processing device executing the WAN accessible service, one or more idle state conditions that indicate an idle device state for a class of devices associated with the set of candidate devices and providing to the selected candidate device, the one or more idle state conditions to the selected candidate device to cause the candidate device to monitor for the idle state conditions before applying the firmware update.

In an analogous art of updating software/firmware, however, Parry teaches determining, one or more idle state conditions (e.g. conditions including operating condition and a condition for a time in which to download) that indicate an idle device state (e.g. off state) for a class of devices associated with the computing device (see e.g. [0029] - Further nodes may also be provided, such as a state node 60 that contains a value indicating the current state of the mobile device 16 with respect to a particular firmware update and an extension node 62 that supports vendor-specific extensions, [0031] - The FUMO may further include one or more child nodes of the custom node 64 to indicate metadata 68 that expresses at least one condition that the mobile device 16 must meet in order to download one or more of the plurality of update files. Conditions can specify any combination of one or more of a time at which to download one or more of the plurality of update files indicated by nodes 52, 58, 66, a type of wireless service over which to download one or more of the plurality of update files, a maximum amount of data to download over a specified type of wireless service, an order in which to download the plurality of update files, and an operating condition of a vehicle in which the mobile device 16 is disposed), [0036] – a condition for an operating condition of a vehicle in which the mobile device 16 is disposed can indicate operating conditions such as vehicle speed, vehicle state (e.g., engine on, engine off, plugged in to external electrical power, etc.) and [0054]- The update server 26, 28 can further provide, at 112, metadata to at least one node of the FUMO. Such metadata can indicate conditions for downloading and installing update files),and providing, to the selected candidate device, the one or more idle state conditions to cause the candidate device to monitor for the idle state conditions before applying the firmware update (see e.g. [0055] - the mobile device 16 can be configured to evaluate such conditions in response to the OMA DM "Exec" command or in response to completion of download of a single manifest update file 80 that contains the metadata 84, as the case may be  and [0056] - The mobile device 16 evaluates any conditions expressed by the metadata, at 116, to determine whether the mobile device 16 or its environment (e.g., a vehicle hosting the mobile device) meets or violates the conditions represented by the metadata).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore to incorporate/implement the limitations as taught by Parry in order to provide a more efficient and cost efficient method of updating device firmware.

Cardamore in view of Parry does not specifically teach concurrently providing the one or more idle state conditions and the firmware update. 

In an analogous art of updating software/firmware, however, Foley teaches providing one or more idle state conditions and a firmware update to a device to cause the device to monitor for the idle state conditions before applying the firmware update (see Fig.1 and associated text, e.g. [0002] - downloading a self-contained executable to data storage of a client computer. The self-contained executable may comprise at least: (i) a software update patch for updating pre-existing software on the client computer (ii) an updater package associated with the software update patch, wherein the updater package includes at least one predetermined required computer state condition; and (iii) a package processing engine) and  [0043] - a self-contained executable (100) may be downloaded, via the network (400), from the host computer (200) to at least some of the plurality of client computers (300.sub.i through 300.sub.x), such as all of the client computers (300.sub.i through 300.sub.x); execution of the self-contained executable (100) may include activating the package processing engine (120), reading at least one predetermined required computer state condition of the first updater package (116.sub.i), investigating a state of the first client computer (300.sub.i) and determining whether the state of the client computer matches the at least one predetermined required computer state condition).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore in view of Parry to incorporate/implement the limitations as taught by Foley in order to provide a more efficient method of updating device software.

Cardamore in view of Parry and Foley does not specifically teach using a machine learning classifier.

In an analogous art, however, Sridhara teaches using a machine learning classifier that enables the device to monitor the device’s current state/configuration (see Fig.2 and associated text, e.g. [0044]- a server may be configured to receive identifying information from a mobile computing device (i.e., information describing the capabilities, functionality, features, configuration, current state, settings, and/or parameters of the device) and may train such cloud data based on the received identifying information to produce a device-specific lean classifier that includes the features that are specifically relevant to that mobile computing device and that device's current state. The mobile computing device may then use the lean classifier model to perform real-time behavior monitoring and analysis operations, [0050] - the server may use behavior modeling and machine learning techniques to intelligently and dynamically generate the lean classifier models so that they account for capabilities, states, and other device-specific features of that mobile computing device (e.g., features relevant to the mobile computing device configuration, functionality, current state, connected/included hardware, etc.) and [0081] - the behavior analyzer unit 204 and/or classifier unit 208 may include intelligence for utilizing a limited set of information (i.e., coarse observations) to identify behaviors, processes, or programs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Parry in view of Foley to incorporate/implement the limitations as taught by Sridhara in order to provide a more efficient method of identifying and managing conditions/behaviors of devices for the purpose of improving performance. 

As to claim 2, Cardamore also teaches wherein the one or more device attributes comprise at least one of [a device property, a client identifier, a device usage value, a time window,] a device location, or a current firmware version (see e.g. [0025]).

As to claim 3, Parry further teaches wherein determining the one or more idle state conditions further comprises receiving the one or more idle state conditions from a user interface of a management console (see e.g. [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore to incorporate/implement the limitations as taught by Parry in order to provide a more efficient and cost efficient method of updating device firmware.
As to claim 5, Parry further teaches wherein the one or more idle state conditions comprise at least one of a time period, [a device activity level, a device communication port status, a device component status, or a device embedded system status] (see e.g. [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore to incorporate/implement the limitations as taught by Parry in order to provide a more efficient and cost efficient method of updating device firmware.

As to claim 6, Parry further teaches wherein the candidate device is an internet of things (IoT) device comprising an embedded system, and wherein the embedded system monitors for the idle state conditions before applying the firmware update (see e.g. [0021] and [0056]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore to incorporate/implement the limitations as taught by Parry in order to provide a more efficient and cost efficient method of updating device firmware.

As to claim 8, Parry further teaches wherein providing the one or more idle state conditions to the selected candidate device further comprises sending a notification to the selected candidate device to cause the selected candidate device to retrieve the idle state conditions and the firmware update from the WAN accessible service (see e.g. [0051] and [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore to incorporate/implement the limitations as taught by Parry in order to provide a more efficient and cost efficient method of updating device firmware.

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cardamore in view of Parry, Foley and Sridhara, as applied to claim 1 above, and further in view of Zhang et al. (US Patent 10,841,791 B1).
As to claim 4, Cardamore in view of Parry, Foley and Sridhara teaches the limitations of claim 1, but does not specifically teach wherein determining the one or more idle state conditions further comprises: performing clustering on historical data of device state activity associated with the plurality of devices to divide the historical data into a first subset indicative of an idle state and a second subset indicative of an active state; determining one or more idle state conditions for the first subset and one or more active state conditions for the second subset; and generating a machine learning model trained to classify between the idle state and the active state. 
In an analogous art of updating software/firmware, however, Zhang teaches performing clustering on historical data of device state activity associated with the plurality of devices (e.g. profiles) to divide the historical data into a first subset indicative of an idle state and a second subset indicative of an active state (see Fig.5 and associated text e.g. col 12 lines 52-67: FOTA server 150 may monitor an activity pattern of UE 110 to determine at which times UE 110 is reachable. For example, UE 110 may be offline (e.g., in a power saving mode) for large periods of time and unable to receive a FOTA update during these periods of time. In addition, UE 110 may be online and active (i.e., transmitting data) during particular time periods. UE 110 may further be online and idle during certain time periods. By monitoring an activity pattern of UE 110, FOTA server 150 may be able to learn and predict at what times UE 110 may be able to receive and download a firmware package (i.e., when UE 110 is online) and install the firmware package without disrupting normal operations (i.e., when UE 110 is online and idle), determining one or more idle state conditions for the first subset and one or more active state conditions for the second subset (see e.g. col.13 lines 23-31: FOTA server 150 may continuously monitor the activity pattern and location information associated with UE 110 and may continuously update the profile based on the monitoring. The profile may be updated periodically (e.g., once a week, once a month, etc.). The profile may further be updated when a new pattern of activity or location is detected and col.16 lines 4-13: a group of UEs 110 scheduled to receive the FOTA update may be divided into subsets of UEs 110. For example, UEs 110 may be divided into subsets based on network load, device active/idle behaviors, device locations, and/or additional factors. The scheduling of the FOTA update transmittal may further be based on the subsets of UEs 110. FOTA server 150 may continue to monitor UEs 110 and update profiles associated with UEs 110 in order to adjust the performance for scheduling the FOTA update transmittal and for scheduling future FOTA campaigns and generating a machine learning model trained to classify between the idle state and the active state (see e.g. col.13 lines 52-54: In addition, machine learning may be implemented to better predict when and where to schedule the FOTA update transmissions and col.14 lines 1-10 - the system may monitor capabilities and activities associated with UEs 110 and may determine the best time for UEs 110 to receive the FOTA update transmissions based on the capabilities and activities. For example, the machine learning algorithm may predict times when UEs 110 are not active or experiencing a low level of activity (e.g., not transmitting or receiving large amounts of data) and may determine that the low activity times associated with UEs are optimal times to transmit FOTA updates. In this manner, the system may schedule FOTA updates using the machine learning predictions associated with base stations 130 and UEs 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cardamore in view of Parry and Foley to incorporate/implement the limitations as taught by Zhang in order to provide a more efficient method of upgrading a device while minimizing disruption and maintain customer satisfaction.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, Art Unit 2192/2194